Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel: 973-882-8810 Fax: 973-882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the Amendment No. 2 to a Registration Statement on Form S-1 pertaining to the registration of 1,000,000 shares of common stock of Vecast, Inc., of our report dated April 25, 2011 with respect to the financial statements of Vecast, Inc. for the years ended December 31, 2010 and 2009. We also consent to the reference to us under the heading “Experts” in the above referenced Registration Statement. /s/ Patrizio & Zhao, LLC Patrizio & Zhao, LLC Certified Public Accountants and Consultants Parsippany, New Jersey December 30, 2011
